Title: Thomas Jefferson to Charles F. Welles, 3 December 1809
From: Jefferson, Thomas
To: Welles, Charles Fisher


          
            Sir
             
                     Monticello 
                     Dec. 3. 09.
          
           
		  I recieved within a few days past your favor of Feb. 29. (for September I presume) in either case it has been long on the way. it 
                  covered the two peices of poetry it referred to. of all the charges brought against me by my political adversaries, that of possessing some science has probably done them the least credit. our countrymen are too enlightened themselves to believe that ignorance is the best qualification for their service. if mr M. solicits a seat in Congress, I am sure he will be more just to himself, & more respectful to his electors than to claim it on this ground.
          Without pretending to all the merits so kindly ascribed by the more friendly & poetical answer, I feel the right of claiming that of integrity of motive. whether the principles of the majority of our fellow-citizens, or of the little minority still opposing them, be most friendly to the rights of man, posterity will judge; and to that arbiter I submit my own conduct with chearfulness. it has been a great happiness to me to have recieved the approbation of so great a portion of my fellow-citizens, and particularly of those who have opportunities of enquiring reading & deciding for themselves. it is on this view that I owe you especial acknolegements which I pray you to accept with the assurances of my respect.
          
            Th:
            Jefferson
        